541



                OFFICE       OF THE ATTORNEY GENERAL                       OF TEXAS
                                       AUSTIN
aROVcRSKLLRS
AhORNFTGcnm”rL

Roaorable        t. J.   Tuoker
County Attommy
sulphur apringo,             To%40
                                                Opinion No. C-78)9

                                                ilor       The    ouu      8nd 4utborlt7          of
                                                           the   g it7    c8niorioa        or




                 You hate      Nqumted          th
48 tollw8l

                 “The city       CmEdrrl




                                                           no protort       or petition
                                                     thr    8ppliaation           for   8 fr8.b




                                                 Attachad         herato      la    a copy
          of   tho   above    referred     to    or&ance,           for    your     infor-
          satlon.n

           The City of Stalphur Spring*   18 operating     under a
ahartrr  granted in 1911 by the Legislrturo    of Texas (Chapter
k?, page 375, Acts of the 32nd Luglslature).         *meare informed
t!lzt In 1937 the qualified   voter0 of SUphur Springs,        8t a
 NOB.   T,     J.   tioker    -   Pye   2


 r8ylvl7  r a iledllrotion, dlupproved                the adoption of the
 R-e 2ulo Aundmut.




        Cenua l
              la w8
                  ( ;o vuniy
                          088h
                             lle8bionr l8 8au
        llt7.m
           ?h@ above quo%ed 8h4rtU    pmri8i048   ue 8pOO1fi8
 upon the proaedure to k followed in th8 granting    of l fran-
 Chi80 by the City Of E+ulphur bprlagr for the purpo8a of
 operating          l   ly 8te&
                              of burr8 within   the   eitye   Ar   luoh,   the   '
  ;vovirionr        of
                  Subsrotlon (qq) naoes441%y    pnrdl      over other
 ccnerd     provision8 ln tho charter,   PartiCUlPrly Sootton 3
 of Article    X1X upon tha gen+:ral cubjeot  of franrhire     granting
 ordinunc6r.

                You we advim?    that it 1s the opinion      of thin
   LkpsrCi:.ent t&t the aaycr &?d iitp Conaisslm         of -ulphur
   .+rin;:s,   Terns, has the pouer and authority     to arpkc a &rant
/of    a I‘ranahise   for the purpoer of opcreting    a o ~~tsai of
   bums in the City of Sulphur Spriwa        without    80 L ireion  af
   the quc&l.on to a vote of tbt qualified       rotera    of the Clt
   unless within thirty     days after the pe8tux.q Of tbc branchI’M
                                                                543
Non. T. J. Tuokor - Pap   f


gmntl      ordiauwo, l petitlon ri&md  by the lr uirite oumbu
of q-1 “I ffrd tofua aa rpeoiflwd ln Subrrrtlon 9 qq) rhrll
be ptraonted to the  coadraloaur   nqurrtlns   that uid ordi-
nmae b8 euba4tted to vote of the people.

                                   Your, ruy    wuly

                              ATTORXXY   OAkXRAt O? TEXAS